Title: Elizabeth Trist to Thomas Jefferson, 8 February 1816
From: Trist, Elizabeth House
To: Jefferson, Thomas


          
            My Dr friend
            Henry 8th Feby 1816
          
          I have heard with much concern that you  were very Ill, so much so, that your life was despaird of, and your being so far from your dear connections fills my mind with Sorrow least you may not be properly attended, often have I wish’d that it was in my power to administer to your comfort—but alas it is my fate to be of little servise to my friends, severely hath my immagination figur’d that you may have stood in need of Mrs Randolphs attention, altho Burwell wou’d do every thing that he cou’d to render your situation comfortable, yet it requires more than one person to attend properly to a Person in extreme Illness—The prevailing cold like a pestilence has carried off many in a few days even in this Neighbourhood I presume it is that, which has attack’d you I am uneasy and shall be, till I hear that you are well or in a fare way of recovering God grant that may be the case, at present but let me recommend it to you not to expose your self or set out on your journey home till you are quite well if you have sufficient strength to sett set up, and can use a pen with out fatigue to your self, I will thank you to let me hear from you, if only to say I am better It will give all at Bird wood the greatest pleasure—May Heaven spare you many years to your Country and friends among the most sincere is your old f and obliged friend
          E, Trist
        